Name: Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: marketing;  food technology;  beverages and sugar;  consumption
 Date Published: nan

 Avis juridique important|31987R0823Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions Official Journal L 084 , 27/03/1987 P. 0059 - 0068 Finnish special edition: Chapter 3 Volume 23 P. 0065 Swedish special edition: Chapter 3 Volume 23 P. 0065 COUNCIL REGULATION (EEC) N 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regionsTHE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),(1)OJ N C 46, 23. 2. 1987.Whereas the provisions concerning qualtity wines produced in specified regions, hereinafter called 'quality wines psr', have been amended a number of times since their consolidation by Council Regulation (EEC) N 338/79(2), as last amended by Regulation (EEC) N 539/87(3); whereas, by reason of their number and their dispersal among various issues of the Official Journal of the European Communities, the relevant provisions are difficult to use and lack the clarity which should be an essential feature of all legislation; whereas they should therefore be consolidated afresh;(2)OJ N L 54, 5. 3. 1979, p. 48.(3)OJ N L 55, 25. 2. 1987, p. 6.Whereas Council Regulation (EEC) N 822/87 of 16 March 1987 on the common organization of the market in wine(4) provides for a system which, insofar as its scope is not restricted to other products, applies also to quality wines psr; whereas that system embraces in particular certain common rules on production;(4)See p. 1 of this Official Journal.Whereas, in order to maintain a minimum quality standard for quality wines psr, to avoid an uncontrollable extension of the production of such wines and to harmonize the provisions of the Member States so as to establish conditions of fair competition in the Community, a framework of Community rules should be adopted, governing the production and control of quality wines psr, with which the specific provisions adopted by the Member States must comply; whereas similar rules should also be laid down for quality sparkling wines produced in specified regions, hereinafter callied 'quality sparkling wines psr', as referred to in Regulation (EEC) N 358/79(5);(5)OJ N L 54, 5. 3. 1979, p. 150.Whereas the development of a policy of encouraging quality production in agriculture and especially in wine growing is bound to contribute to the improvement of conditions on the market and, as result, to an increase in outlets; whereas the adoption of additional common rules in line with Regulation (EEC) N 822/87 which concern the production and control of quality wines psr falls within the framework of this policy and can contribute towards the attainment of these objectives;Whereas, taking into account traditional conditions of production, the nature and scope of the factors which enable each of the quality wines psr to be distinguished must be listed and defined; whereas a common attempt to harmonize quality requirements must nevertheless be made;Whereas, in order to ensure that quality wines psr keep their particular quality characteristics, the area of production should be demarcated on the basis of natural criteria; whereas there should be clear demarcation so as to enable the quantity of wine available on the market to be better controlled;Whereas the choice of vine variety is a decisive factor for the formation of the particular quality characteristics of each of the quality wines psr; whereas, in order to develop these characteristics, Member States should stipulate what vine varieties are to be grown, drawing up a list of varieties for each of the wines; whereas, having regard to customs in wine-growing, these lists should be restricted to varieties of the species Vitis vinifera in the recommended or authorized categories; whereas provision should be made, however, for a Community procedure for revising the rules for drawing up the lists in question to take account of scientific progress without reducing the quality level of the wines thus obtained;Whereas, in order to ensure that the removal of a vine variety from the categories of recommended or authorized vine varieties does not give rise to a loss in income without a transitional period for producers cultivating such a variety, the grapes obtained from that variety should be allowed to be used for producing a quality wine psr during a given period, provided that such grapes have been used legally for such a purpose before the change in category of the variety in question;Whereas Member States should be able to prescribe certain practices in wine-growing aimed at exerting a favourable influence on the quality of quality wines psr and preventing excessive yields; whereas, in this context, it should be laid down that irrigation may not be carried out without the authorization of the Member State; whereas such authorization may be granted only in exceptional ecological conditions;Whereas a policy geared to the development of the particular quality characteristics of each quality wine psr involves measures to ensure the authenticity of the grapes after harvesting and during the wine-making process; whereas, similarly, the use of a geographical name to describe a quality wine should indicate, on the one hand, the area of production of the grapes from which the wine was made and, on the other hand, a set of growing and oenological practices which may have been followed; whereas it should therefore be laid down that quality wines psr and quality sparkling wines psr must be made, save where exceptions are granted, within the specified region whose name the wine in question bears;Whereas the natural alcoholic strength by volume of grapes at the time of harvest is a factor in assessing their degree of ripeness; whereas it appears necessary to fix the minimum natural alcoholic strength by volume of quality wines psr in the various wine-growing regions at a level such as to ensure, even in poor years, that the grapes used in their manufacture have reached a satisfactory degree of ripeness;Whereas, as regards the development of the particular quality characteristics of each quality wine psr, Member States should be given a certain amount of freedom to specify the wine-making and preparation methods for each wine within the framework of the oenological practices permitted in the Community; whereas, however, in view of the need to maintain a certain standard of quality and avoid distortions of competition between the various specified regions, certain conditions should be laid down at Community level with which Member States must comply when laying down rules for enrichment, acidification, deacidification and sweetening;Whereas it may prove necessary, in some years, to permit the enrichment of products suitable for the production of a quality wine psr or a quality sparkling wine psr; whereas, consequently, the exceptional enrichment of table wines which is provided for in Article 18 (2) of Regulation (EEC) N 822/87 should be dissociated from that of quality wines psr and quality sparkling wines psr as regards the possibility of authorizing it in the wine-growing area concerned;Whereas, in order to preserve as far as possible the specific character bestowed by its origin on each quality wine psr and to simplify the work of the inspection agencies, such wine may, except in certain cases to be determined, be sweetened only within the specified region in question and solely by means of a product originating in the same region in accordance with rules to be laid down within certain limits by Member States;Whereas, in order to maintain the quality standard of the wines in question and to avoid excessive yields liable to disrupt the market, Member States should fix a maximum yield per hectare for each quality wine psr; whereas adjustments to those yields should be permitted, to take account of the influence of natural conditions varying from one year to the next on the degree of ripeness of the grapes; whereas, to ensure that the yield per hectare is observed, it should be laid down that, save where exceptions are made, the designation claimed may not be used for products obtained in excess of the permitted yield;Whereas, to encourage producers to keep a constant watch on the quality of quality wines psr, and in particular the development of their special characteristics, it should be laid down that such wine is to be subjected to an analytical test and to an organoleptic test; whereas, in order to ensure uniform application of the provisions relating to quality wines psr, provision should be made for the possibility of establishing methods of analysis to deal with specific cases;Whereas, in order protect producers from unfair competition and consumers from error and fraud, the terms 'quality wine produced in a specified region' and 'quality sparkling wine produced in a specified region' should be reserved for wines which comply with Community provisions, although the use of traditional specific designations in accordance with the provisions of the producer Member States should be permitted; whereas a list of such traditional specific designations should be drawn up so that they are known in all Member States;Whereas, since the rules governing production of each quality wine psr are likely to have a favourable influence on the commercial value of those wines as compared with other wines which have been obtained without the rules in question being observed, the use of the name of the specified region should be reserved for the designation of the quality wine psr in question;Whereas the marketing of beverages not covered by the wine sector and of certain basic raw materials used to produce these beverages under names normally used to designate wines is liable to mislead the consumer as to the nature and origin of the product thus described and to injure the interests of wine producers;Whereas, with a view to informing consumers correctly and providing appropriate protection for the legitimate interests of wine producers, it is necessary to make explicit the prohibition on the - even indirect - use of such names to describe an item falling within heading N 22.07 of the Common Customs Tariff or an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine) and to permit direct or indirect use of such names for other beverages only where any risk of confusion as to the nature, origin, source or composition of the beverage in question is ruled out;Whereas wines suitable for yielding quality wines psr and quality wines psr should be entered separately in the harvest and stock declarations as they are not covered by the measures to stabilize the market;Whereas, in order to preserve the particular quality characteristics of quality wines psr, Member States should be allowed to apply additional or more stringent rules governing the production and movement of quality wines psr, in accordance with fair and traditional practices,HAS ADOPTED THIS REGULATION:Article 1 This Regulation lays down special provisions for quality wines produced in specified regions.Quality wines psr shall mean wines which satisfy the provisions of this Regulation and the national rules adopted pursuant thereto. The list of quality wines psr adopted by the Member States pursuant to the provisions of this Regulation shall be published in the 'C' series of the Official Journal of the European Communities. 'Quality sparkling wines psr' shall mean quality wines psr which comply with the definition in point 15 of Annex I to Regulation (EEC) N 822/87, with Titles I and III of Regulation (EEC) N 358/79 and with this Regulation.Article 2 1. The provisions referred to in the first paragraph of Article 1 shall, taking into account the traditional conditions of production insofar as these are not such as to prejudice the policy of encouraging quality production and the creation of a single market, be based on the following factors:(a)demarcation of the area of production;(b)vine varieties;(c)cultivation methods;(d)wine-making methods;(e)minimum natural alcoholic strength by volume;(f)yield per hectare;(g)analysis and assessment of organoleptic characteristics.2. In addition to the factors listed in paragraph 1 and taking into account fair and traditional practices, Member States may determine such other conditions of production and characteristics as shall be obligatory for quality wines psr.Article 3 1. 'Specified region' shall mean a wine-growing area or combination of wine-growing areas which produces wine possessing special quality characteristics and whose name is used to designate those of its wines which are defined in Article 1.2. Each specified region shall be precisely demarcated, as far as possible on the basis of the individual vineyard or vineyard plot. Such demarcation shall be effected by each Member State concerned and shall take into account the factors which contribute towards the quality of the wines produced in those regions, such as the nature of the soil and subsoil, the climate and the situation of the individual vineyard or vineyard plot.Article 4 1 Each Member State shall draw up a list of vine varieties suitable for producing each of the quality wines psr produced in its territory, these varieties being only of the species Vitis vinifera and must belong to the recommended or authorized categories referred to in Article 13 of Regulation (EEC) N 822/87.Quality sparkling wines psr of the aromatic type may be obtained only from the varieties of vine listed in the Annex to Regulation (EEC) N 358/79, provided the latter are acknowledged as suitable for yielding quality wines psr in the specified region whose name the wines bear.2. The provisions of paragraph 1 may be revised later by the Council, acting by a qualified majority on a proposal from the Commission.3. Vine varieties which do not appear on the list referred to in paragraph 1 shall be removed from the vineyards or vineyard plots intended for the production of quality wine psr. However, notwithstanding the foregoing subparagraph, the presence of a vine variety which does not appear on the list may be permitted by Member States for a period of three years from the date on which the demarcation of a specified region comes into effect, where the said demarcation was made after 31 December 1979, provided that such vine variety belongs to the species Vitis vinifera and that it does not represent more than 20 % of the vine varieties on the vineyard or vineyard plot involved.4. At the latest by the end of the period laid down in paragraph 3, any vineyard or vineyard plot intended for the production of quality wines psr may consist only of vine varieties appearing on the list provided for in paragraph 1. Where this provision is not observed, none of the wines obtained from grapes harvested within the vineyard or vineyard plot shall be entitled to the designation 'quality wine psr'.Article 5 Each Member State concerned shall lay down the provisions regarding wine-growing methods which are required in order to ensure the best possible quality for quality wines psr.Irrigation within a wine-growing zone may be carried out only to the extent that the Member State concerned authorized it. Such authorization may be granted only where ecological conditions justify it.Article 6 1.(a)Quality wines psr may be obtained only from grapes of vine varieties which appear on the list provided for in Article 4 (1), harvested within the specified region.The foregoing subparagraph shall not prevent quality wines psr from being obtained under the conditions specified in Article 4 (3) or produced according to tradional practices.(b)Any natural or legal person or group of persons who has both grapes or musts which satisfy the conditions laid down for obtaining quality wines psr and other grapes or musts shall ensure a separate wine-making process for the former; otherwise, the wine obtained may not be considered as quality wine psr.2. The processing of grapes as referred to in para- graph 1 (a) into must and of must into wine shall be carried out within the specified region where the grapes were harvested. The preparation of a quality sparkling wine psr shall take place only within the specified region referred to in the foregoing subparagraph. However, the operations referred to in the first and second subparagraphs may take place outside the specified region, where:(a)the rules of the Member State in whose territory the grapes were harvested permit; and (b)production is supervised.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87.They shall include in particular:-the provisions under which Member States may authorize derogations from the rule which lays down that the processing of grapes into must and of must into wine should take place within th specified region,-the list of quality wines psr which may be produced according to the traditional practices referred to in paragraph 1.Article 7 1. Each Member State shall fix a minimum natural alcoholic strength by volume for each of the quality wines psr obtained in its territory. When this natural alcoholic strength by volume is being determined, account shall be taken in particular of the alcoholic strengths which have been recorded over the ten preceding years. Only harvests of satisfactory quality from the most representative soils of the specified region shall be considered.2. Except where otherwise decided in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87, the alcoholic strengths referred to in paragraph 1 may not be less than:-6,5 % vol in zone A with the exception of the specified regions 'Mosel-Saar-Ruwer', 'Ahr', 'Mittelrhein' and 'Moselle luxembourgeoise' in which the said alcoholic strength shall be 6 % vol,-7,5 % vol in zone B,-8,5 % vol in zone C I a),-9 % vol in zone C I b),-9,5 % vol in zone C II,-10 % vol in zones C III.The zones referred to in the preceding subparagraph shall be those defined in Annex IV to Regulation (EEC) N 822/87.Article 8 1. The specific wine-making and preparation methods used for obtaining quality wines psr and quality sparkling wines psr shall be laid down for each of those wines by each producer Member State concerned.2. Where weather conditions have made it necessary in one of the wine-growing zones referred to in Article 7, the Member States concerned may permit an increase in the (actual or potential) natural alcoholic strength by volume of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine suitable for yielding quality wine psr. This increase may not exceed the limits laid down in the third subparagraph of Article 18 (1) of Regulation (EEC) N 822/87. In years when weather conditions have been exceptionally unfavourable, the increase in alcoholic strength provided for in the first subparagraph may, in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87, attain the limits laid down in Article 18 (2) of that Regulation. Such authorization shall not prejudice the possibility of a similar authorization for table wines as provided for in that paragraph. The increase provided for in this pargaraph may be effected only in accordance with the methods and conditions mentioned in Article 19 of Regulation (EEC) N 822/87, except for paragraph 6 thereof.3. Article 5 of Regulation (EEC) N 358/79 shall apply as regards the enrichment of cuvÃ ©es intended for the preparation of quality sparkling wines psr.4. The total alcoholic strength by volume of quality wines psr shall not be less than 9 % vol. However, for certain white quality wines psr that have undergone no enrichment, the minimum total alcoholic strength shall be 8,5 % vol. The actual alcoholic strength by volume of quality sparkling wines psr. including the alcohol contained in any expedition liqueur added, shall not be less than 10 % vol. However, for quality sparkling wines psr of the aromatic type, the minimum actual alcoholic strength by volume shall be 6 % vol.5. The total alcoholic strength by volume of cuvÃ ©es intended for the preparation of quality sparkling wines psr shall not be less than 9,5 % vol in wine-growing zones C III and 9 % vol in the other wine-growing zones. However, cuvÃ ©es intended for the preparation of certain quality sparkling wines psr whose designation refers to a variety of vine may have a total alcoholic strength by volume below that stipulated in the preceding subparagraph in respect of the wine-growing zone concerned.6. The following shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87:-a list of the quality wines psr referred to in the second sentence of the first subparagraph of paragaraph 4,-a list of the quality sparkling wines psr referred to in the second subparagraph of paragraph 5 and the minimum total alcoholic strength by volume of their respective cuvÃ ©es.Article 9 1. The conditions and limits for the acidification and deacidification of fresh grapes, grape must, grape must in fermentation, new wine still in fermentation and wine, and the procedure for granting authorizations and derogations, shall be those laid down in Article 21 of Regulation (EEC) N 822/87.Article 5 of Regulation (EEC) N 358/79 shall apply as regards the acidification and deacidification of cuvÃ ©es intended for the preparation of quality sparkling wines psr.2. The sweetening of a quality wine psr may be authorized by a Member State only if it is carried out:-in compliance with the conditions and limits laid down in Article 22 of Regulation (EEC) N 822/87,-within the specified region in which the wine was produced, or within a region bordering directly on it, except in certain cases to be determined,-using grape must or concentrated grape must originating in the same specified region as the wine in question, provided that the concentrated grape must has been notified in accordance with the first subparagraph of Article 23 (2) of Regulation (EEC) N 822/87. The regions bordering directly on the specified region and the exceptions referred to in the preceding subparagraph shall be determined in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87.Article 10 Each of the enrichment, acidification and deacidification operations referred to in Articles 8 and 9 (1) shall be authorized only if carried out under the conditions laid down in Article 23 of Regulation (EEC) N 822/87.Subject to the provisions of the third subparagraph of Article 6 (2), such operations may be carried out only in the specified region where the fresh grapes used were harvested.Article 11 1. A yield per hectare expressed in quantities of grapes, of grape must or of wine shall be fixed for each quality wine psr by the Member State concerned.When this yield is being fixed, account shall be taken in particular of the yields obtained over the preceding ten years. Only harvests of satisfactory quality from the most representative soils of the specified region shall be considered.The yield per hectare may be fixed at different levels for the same quality wine psr depending on:-the sub-region, local administrative area or part thereof, and -the vine variety or varieties,from which the grapes used are derived.The yield so fixed may be adjusted by the Member State concerned.2. Use of the designation claimed shall be prohibited for the entire harvest if the yield referred to in paragraph 1 is exceeded, save where derogations are provided for, on a general or individual basis, by Member Sates under conditions which they shall lay down, if appropriate, according to wine-growing area; these conditions shall relate in particular to the use to which the wines or products in question are to be put.Article 12 1. For the tirage liqueur used in preparing a quality sparkling wine psr. only the following may be used in addition to yeast and sucrose:-grape must,-grape must still in fermentation,-wine,-quality wine psr,suitable for yielding the same quality sparkling wine psr as that to which the tirage liqueur is added.2. Nowithstanding point 15 of Annex I to Regulation (EEC) N 822/87, when kept at a temperature of 20 C in closed containers, quality sparkling wines psr shall have a minimum excess pressure of 3,5 bar.However, for quality sparkling wines psr kept in containers of a capacity of less than 25 cl and for quality sparkling wines psr of the aromatic type, the minimum excess pressure shall be 3 bar.3. For quality sparkling wines psr produced in Italy whose preparation began between 1 September 1983 and 31 December 1984, the duration of the preparation process may be less than nine months but not less than six months, provided that the quality sparkling wine psr in question was defined by national rules adopted before 1 September 1981.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87.Article 13 1. Producers shall be obliged to submit wines which are liable to be designated 'quality wine psr' to an analytical test and to an organoleptic test.(a)The analytical test shall at least measure the factors enabling the quality wine psr in question to be distinguished, as listed in Annex I. The upper and lower limits for such factors shall be laid down by the producer Member State in respect of each quality wine psr.(b)The organoleptic test shall relate to colour, clarity, smell and taste.2. Until appropriate provisions relating to their systematic and general application are adopted by the Council acting by a qualified majority on a proposal from the Commission, the tests provided for in paragraph 1 may be carried out on samples by the competent agency designated by each of the Member States.3. Where this Regulation requires for its implementation the use of methods of analysis other than those referred to in Article 74 of Regulation (EEC) N 822/87, such methods shall be adopted in accordance with the procedure laid down in Article 83 of that Regulation.4. Detailed rules for the application of paragraph 1, in particular as regards the use to be made of wines which do not satisfy the requirements of the tests in question and the conditions governing such use, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87.Article 14 1. Quality sparkling wines psr may be put on the market only on condition that the name of the specified region to which they are entitled is marked on the cork and that the bottle carries a label from the time it leaves the place of preparation. However, as regards labelling, exceptions may be permitted provided that appropriate controls are ensured.2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) N 822/87.Article 15 1. The Community term 'quality wine psr', or any specific term traditionally used in Member States to designate particular wines, may be used only for wines which comply with the provisions of this Regulation and with those provisions adopted pursuant thereto.2. Without prejudice to any additional terms which may be allowed by national laws, and subject to national provisions on the wines in question being observed, the specific terms traditionally used which are referred to in paragraph 1 shall be the following:(a)Federal Republic of Germany:an indication of the origin of the wine, accompanied by the terms 'Qualitaetswein' or 'Qualitaetswein mit Praedikat', together with one of the following terms: 'Kabinett', 'Spaetlese', 'Auslese', 'Beerenauslese', 'Trockenbeerenauslese' or 'Eiswein';(b)France:'Appellation d'origine contrÃ ´lÃ ©e', 'Appellation contrÃ ´lÃ ©e', 'Champagne' and 'Appellation d'origine vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure';(c)Italy:'Denominazione di origine controllata' and 'Denominazione di origine controllata e garantita';(d)Luxembourg:'Marque nationale du vin luxembourgeois';(e)Greece:'Ã Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã °Ã ±Ã ¯Ã ¥Ã «Ã ¥Ã ½Ã ³Ã ¥Ã ¹Ã ² Ã ¥Ã «Ã ¥Ã £Ã ·Ã ¯Ã ¬Ã Ã ­Ã § (appelation d'origine contrÃ ´lÃ ©e)'and'Ã Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã °Ã ±Ã ¯Ã ¥Ã «Ã ¥Ã ½Ã ³Ã ¥Ã ¹Ã ² Ã ¡Ã ­Ã ¹Ã ´Ã Ã ±Ã ¡Ã ² Ã °Ã ¯Ã ©Ã ¼Ã ´Ã §Ã ´Ã ¯Ã ² (appelation d'origine de qualitÃ © supÃ ©rieure'; (f) Spain:"DenominaciÃ ³n de origen" and "DenominaciÃ ³n de origen calificada;(g) Portugal, from the start of the second stage:'DenominaÃ §Ã £o de origem', 'DenominaÃ §Ã £o de origem controlada' and 'IndicaÃ §ao de proveniÃ ©ncia regulamentada'.3. The Community term 'quality sparkling wine psr' or any equivalent traditional specific term may be used only for quality sparkling wines psr.A quality sparkling wine which has undergone the process of secondary fermentation outside a specified region may bear the name of that region only:- if the conditions set out in the third subparagraph of Article 6 (2) are fulfilled, and- if such a designation is allowed under the laws of the Member State in whose territory the grapes were harvested.4. The name of a specified region may be used to describe a wine only if it is a quality wine psr.However, the Council, acting by a qualified majority on a proposal from the Commission, may authorize, for a transitional period which expires on 31 August 1991, the use, subject to conditions to be determined, of the names of certain specified regions to describe table wines for which such names are traditionally used.5. The following may be used for the description and presentation of a beverage other than a wine or grape must only if there is no risk of confusion as to the nature, origin or source and composition of such beverage:- the name of a specified region as referred to in Article 3 included on the list drawn up pursuant to the third subparapraph of Article 1 with respect to quality wines psr of the Community as constituted on 1 January 1981,- the name of a vine variety as referred to in Article 4,- a traditional specific term referred to in paragraph 2,or- provided that they are attributed by a Member State for the description of a wine under the Community provisions adopted pursuant to Article 72 (1) of Regulation (EEC) No 822/87:- the name of a geographical unit which is smaller than the specified region, or- an additional traditional term.The use of a name or a term as referred to in the first subparagraph or of the words 'Hock', 'Claret', Liebfrauenmilch', 'Liebfraumilch', even when accompanied by any word such as 'kind', 'style', 'imitation' or other similar expression, shall be prohibited with respect to the description and presentation of:- an item falling within heading No 22.07 of the Common Customs Tariff, except where the item in question actually comes from the place so designated,- an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine); however, the name of a vine variety may be used if the item in question is actually obtained from such variety unless that name gives rise to confusion with the name of a specified region or geographical unit used to describe a quality wine psr.6. In relation to paragraph 5, transitional provisions may be laid down in respect of - the placing on the market of products whose description and presentation do not conform to the provisions of paragraph 5,- the use of stocks of labels and labelling accessories printed before 1 March 1980.7. A quality wine psr shall be marketed under the name of the specified region granted it by the producer Member State.No wine which satisfies the provisions of this Regulation and those provisions adopted pursuant thereto may be marketed without the term 'quality wine psr' or one of the specific terms traditionally used which are referred to in paragraphs 1 and 2. However a quality sparkling wine psr may not be marketed without the term 'quality sparkling wine psr' or an equivalent traditional specific term as referred to in paragraph 3.The term 'quality wine psr' or 'quality wine psr' or 'quality sparkling wine psr', whichever is appropriate, together with the name of the specified region concerned must appear on the accompanying document referred to in Article 71 (1) of Regulation (EEC) No 822/87.8. The downgrading of a quality wine psr may be effected at the production stage under conditions laid down by national rules; it may be effected at the marketing stage only where the properties of the quality wine psr in question have deteriorated or altered as a result of a change noted during maturing, storage or transport.9. Detailed rules for the application of this Article, in particular as regards the use to be made of downgraded quality wines psr and the conditions governing such use, shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87Article 161. Each Member State shall be responsible for the control and protection of the quality wines psr marketed in accordance with this Regulation.2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.Article 171. The quantities of quality wines psr, and of grapes, musts and wines suitable for yielding quality wines psr, shall be declared separately in the harvest and stock declarations provided for in pursuance of Article 3 (1), (2) and (3) of Regulation (EEC) No 822/87.2. Detailed rules for the application of this Articles shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.Article 18In addition to the provisions laid down in this Regulation, producer Member States may, taking into account fair and traditional practices, lay down any additional or more stringent characteristics or conditions of production and movement in respect of the quality wines produced in specified regions within their territory.They may, in particular, impose limits on the maximum residual sugar content of a quality wine psr, especially as regards the ratio between the actual alcoholic strength by volume and the residual sugar.Article 19Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation.Detailed rules for the communication and distribution of such information shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/87.Article 201. Regulation (EEC) No 338/79 is hereby repealed.2. References to the Regulation repealed under paragraph 1 shall be construed as references to this Regulation. References to the Articles of the repealed Regulation should be read in accordance with the correlation table in Annex II.Article 21This Regulation shall enter into force on 1 April 1987.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 March 1987.For the CouncilThe PresidentL. TINDEMANS